

Exhibit 10.39
Amendment to
Employment Agreement


This Amendment is made effective as of November 2, 2009 by and between First
Solar, Inc. a Delaware corporation having its principal office at 350 West
Washington Street, Suite 600, Tempe, Arizona 85281 (hereinafter “Employer”) and
James Zhu (hereinafter “Employee”)


WITNESSETH:


WHEREAS, Employer and Employee are party to an Employment Agreement dated as of
December 1, 2008 (the “Employment Agreement”);
 
WHEREAS, Employer has promoted Employee to a new position and adjusted
Employee’s compensation to reflect his new role;
 
WHEREAS, the parties wish to memorialize these action by amending the Employment
Agreement accordingly;
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree that the Employment Agreement
is amended as provided herein.


1.
Section 1.2 of the Employment Agreement is amended to replace the title “Vice
President, Corporate Controller” with the title “Chief Accounting Officer”.



2.
Section 2.1 of the Employment Agreement is amended to the stated Base Salary of
“Two Hundred Twenty-Nine ThousandNine Hundred Dollars ($229,900)” (which is
reflective of Employee’s Base Salary on the date of the Employment Agreement,
and which is currently Two Hundred Forty-Three Thousand Six Hundred Ninety Four
Dollars ($243,694)) with “Two Hundred Sixty-Eight Thousand, Sixty-Four Dollars
($268,064)”.



3.
Section 2.2 of the Employment Agreement is amended to replace the annual bonus
eligibility from “forty percent (40%)” to “forty-five percent (45%)”



4.
Except as amended above, the Employment Agreement shall remain in full force and
effect.






IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.


EMPLOYER
EMPLOYEE
 
 
 
/s/ Robert J. Gillette
 
Robert J. Gillette
Chief Executive Officer
 
 
 
/s/ James Zhu
 
James Zhu
     
Date:  November 2, 2009





